DETAILED ACTION

The Amendment filed August 16, 2021 has been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by PG Publication No. 2011/0297041 to Jagar et al.

	Regarding Claim 1, Jagar et al disclose a friction material having all the features of the instant invention including: a particulate inorganic porous material (see
paragraphs 0008, 0009, and 0040), wherein the particulate inorganic porous material
comprises an anticorrosive agent (i.e., the binder described in the reference as hydrated
sodium silicate) absorbed within its pores (see paragraph 0042), and wherein the inorganic porous material comprises a calcium silicate structure (see Claim 7, wherein clay is a silicate and, as described in the Claim 7 citation, is also mixed with calcium).

	Regarding Claim 2, Jagar et al further disclose that the anticorrosive agent
comprises an alkali silicate, i.e., sodium silicate (see Claim 20 of the Jagar et al

	Regarding Claim 4, Jagar et al further disclose that the particulate inorganic
porous material comprises particles having a substantially spherical shape (see
paragraphs 0023 and 0026).

	Regarding Claim 5, see paragraph 0026.

	Regarding Claim 6, see paragraph 0023.

	Regarding Claims 7-9, see paragraph 0042.

	Regarding Claim 16, see paragraph 0032.

	Regarding Claim 20, see Claim 1 of the Jagar et al reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Publication No. 2011/0297041 to Jagar et al.
	Regarding Claim 3, Jagar et al do not specifically disclose that the particulate inorganic porous material comprises Ca6Si6O17 (OH)2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the inorganic porous material of Jagar et al to be Ca6Si6O17 (OH)2    as a matter of design preference dependent upon the desired strength of the friction material.  Jagar et al already disclose that the inorganic porous material is a calcium silicate structure so formulating the calcium silicate structure to be the claimed compound is merely creating a known type of calcium silicate structure.

	Regarding Claim 17, Jagar et al do not disclose that the particulate inorganic
porous material and the alkali silicate absorbed within its structure together make up
from 1 to 10% weight of the friction material, preferably from 2 to 5% weight.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the friction material of Jagar et al

its structure together make up from 1 to 10% weight of the friction material, preferably
from 2 to 5% weight, in order to strengthen the friction material and improve the overall
wear/fade performance of the friction material.

	Regarding Claim 22, Jagar et al disclose a method of making a friction material
according to Claim 1 above, the method comprising: a) mixing the particulate inorganic
porous material with other starting materials to form a mixture, wherein the particulate
inorganic porous material comprises the corrosive agent absorbed within its pores (see
paragraph 0042).

	However, Jagar et al do not specifically disclose the steps of placing the mixture into a mold or subjecting the mixture in the mold to a pressure of from 10 to 70 MPA.

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have placed the mixture of Jagar et al into a mold
and subjecting the mixture in the mold to a pressure of from 10 to 70 MPa as a matter of
design preference dependent upon the desired manufacturing method and overall
strength of the friction material.

	Regarding Claim 23, see paragraph 0042 of Jagar et al.


Claims 10-15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being
unpatentable over PG Publication No. 2011/0297041 to Jagar et al in view of WO
document no. 2012/085211 to Smeets et al.

	Regarding Claim 10, Jagar et al does not disclose that the friction material
comprises an organic binder in an amount in the range of from 5 to 45% by weight,
preferably 10-20% by weight, for instance a thermosetting resin.

	Smeets et al are relied upon merely for their teachings of a friction material
having an organic binder in an amount in the range of from 5 to 45% by weight,
preferably 10-20% by weight, for instance a thermosetting resin (See page 5 line 23).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the friction material of Jagar et al
with an organic binder/thermosetting resin in the claimed amounts as taught by Smeets
et al in order to strengthen the friction material and improve the overall wear/fade
performance of the friction material.

	Regarding Claim 11, Smeets et al further disclose that the friction material
comprises fibers (see page 5 lines 16-20).

	Regarding Claims 12 and 13, Smeets et al further disclose that the friction

15% weight (see page 5 lines 16-20).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have provided the friction material of Jagar et al
with man-made vitreous fibres in the claimed amounts as taught by Smeets et al in
order to strengthen the friction material and improve the overall wear/fade performance
of the friction material.

	Regarding Claim 14, see page 6 lines 14-17 of Smeets et al.

	Regarding Claim 15, Smeets et al further disclose that the stone wool fibres
having a number average fibre length in the range of 50 to 1000 micrometers,
preferably 100 to 750 micrometers.

	However, Jagar et al., as modified, do not specifically disclose that the stone
wool fibres have a number average diameter in the range of 5 to 10 micrometers.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the stone wool fibres of Jagar et
al., as modified, to have a number average diameter in the range of 5 to 10 micrometers
as a matter of design preference dependent upon the desired composition of the MMVF
in the friction material.

	Regarding Claim 19, see the MMVF described in Smeets et al.

	Regarding Claim 21, note that Jagar et al disclose a vehicle braking system
inherently comprising a rotor and a brake pad, wherein the rotor and brake pad are
configured to contact on braking as described in Claim 1 of the Jagar et al reference.

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 
	Firstly, applicant argues that Claim 1 has been amended to include the subject matter of Claim 3 (in part) and claim 18.  And since Claim 18 was not rejected as being anticipated by Jagar et al in the original first office action, applicant submits that amended Claim 1 is novel over Jagar et al.
	In response to this, applicant should note that Claim 1 is written in the alternative, requiring either calcium silicate (claimed in original Claim 3) OR fibre balls (claimed in original Claim 18).  Since Jagar et al already teach the calcium silicate structure as outlined in the rejection above (as rejected in the first office action of original Claim 3), the 102 rejection of amended Claim 1 using the Jagar et al reference still stands. 
	Next, applicant argues that old Claim 18 was rejected under 103(a) using the Smeets et al reference to teach the subject matter of Claim 18.  However, applicant 
	In response to this, the examiner respectfully disagrees.  The MMVF described in the cited passages of Smeets et al are indeed the claimed fibre balls. The fibre balls are defined in later Claim 19 as man-made vitreous fibres (i.e., MMVF). The cited passage of Smeets (page 10 lines 21 et al and the tables on pages 17-18) describe all the particulars of an MMVF product.  Thus, Smeets et al do teach fibre balls as now claimed in Claim 1.  Again, note though, that amended Claim 1 is written in the alternative and does not specifically require fibre balls.  Amended Claim 1 requires either a calcium silicate structure OR fibre balls be present. 
	And lastly, applicant argues that Jagar et al do not teach the claimed calcium silicate structure as now claimed in amended Claim 1.  Applicant contends that Claim 7 of Jagar et al., referenced by the examiner, as teaching this feature, does not in fact disclose a calcium silicate structure. 
	In response to this, again, the examiner respectfully disagrees.  The clay structure referenced in Claim 7 of Jagar et al is in fact a silicate, as clay is composed essentially of silicate/silica.  Claim 7 of Jagar et al also describes the clay being calcinated.  Thus Claim 7 of Jagar et al does in fact teach a calcium silicate structure as now claimed in amended Claim 1.
	It is for all these reasons that the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/07/21